REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a carbon nanotube composite comprising a carbon nanotube of crystalline structure (i.e. having a D/G ratio of 0.1 or lower) and a carbon-containing coating of amorphous structure (i.e. a D/G ratio of 0.5 or higher). It is known that the D/G ratio, which reflects the crystalline or amorphous structure of a carbon-based material, can be influenced by annealing temperature (PHAM et al., Phys. Status Solidi A, 1600852 (2017)); however, it is not known to apply such principle to make a carbon nanotube composite comprising core and shell having opposite directions of D/G ratio. With regards to the method claims 4-5, 7-9 and 11-13, PHAM teaches forming an amorphous coating over a crystalline carbon nanotube by heating in the presence of hydrocarbon (ethylene); however, the maximum heating temperature is 900°C which is below the heating temperature range of 950-1100°C as required in the instant claims. It would not have been obvious to try going beyond 900°C because Pham states that “catalyst poisoning which causes growth termination” is seen at temperatures above 860°C (Pham, page 4, right column, 2"¢ paragraph)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 27, 2022